Exhibit 10.1
SEPARATION AGREEMENT
 
This Separation Agreement (this "Agreement") is entered into by and among John
Tague ("Tague"), Hertz Global Holdings, Inc. ("Holdings") and The Hertz
Corporation (hereinafter, together with their subsidiaries and divisions,
"Hertz," the "Company" or the "Companies"), on December 12, 2016.  Reference is
made to the Employment Agreement, dated as of November 21, 2014, between
Holdings and Tague (the "Employment Agreement"), and the Hertz Global Holdings,
Inc. Severance Plan for Senior Executives, as amended (the "Severance Plan"),
and all capitalized terms used in this Agreement and not otherwise defined
herein are as defined in the Employment Agreement.
 
In consideration of the mutual promises, covenants and agreements in this
Agreement, which Tague and the Companies agree constitute good and valuable
consideration, the parties stipulate, and mutually agree, as follows:
 
1. Resignation from Offices and Directorships.  Effective as of January 2, 2017
(the "Date of Termination"), Tague resigns from his position as Chief Executive
Officer of the Companies, as well as from all director, officer or other
positions he holds on behalf of the Companies (which for the avoidance of doubt,
and in conformity with the definition of "Companies," shall include Holdings,
The Hertz Corporation and all of their subsidiaries and divisions).  Tague
agrees to sign all appropriate documentation, if any, prepared by the Companies
to facilitate these resignations; provided that Tague understands that such
resignations are self-effectuating and are effective on the Date of Termination.
 
2. Employment Status/Separation.  Tague and the Companies mutually agree that
Tague's employment with the Companies shall cease effective the Date of
Termination, and that the cessation of Tague's employment shall be treated as a
"Good Leaver Termination" for purposes of the Employment Agreement and a
"Qualifying Termination" for purposes of the Severance Plan.  The parties
further agree that, except as otherwise provided in this Agreement, neither
Tague nor the Companies shall have any further rights, obligations or duties
under any other agreement or arrangement, relating to severance payments and
benefits due to Tague, as of the date of this Agreement.  The parties agree that
Tague's last day working in the Company's office in Florida shall be December
23, 2016; provided that Tague agrees to provide all necessary services after
such date and prior to the Date of Termination as needed by the Company.
 
3. Accrued Obligations and Vested Benefits.  Tague is entitled to receive the
following accrued obligations:  (a) in satisfaction of the provisions of Section
5(e)(i) of the Employment Agreement and Section 4.01 of the Severance Plan, all
Base Salary earned or accrued but not yet paid through the Date of Termination,
and payment for any earned but unused vacation days accrued through the Date of
Termination, which payments shall be made to Tague no later than the next
regularly scheduled payroll date after the Date of Termination; and (b)
reimbursement for any and all business expenses incurred prior to the Date of
Termination, subject to the terms of the Company's reimbursement policy.  In
addition, the Companies acknowledge and agree that, without regard to this
Agreement, Tague is vested in respect of options to purchase 126,168 shares of
Holdings common stock at $90.16 per share, which were granted under the Employee
Stock Option Agreement—Transition Options, dated as of November 21, 2014,
between Holdings and Tague (as modified in connection with Holdings's separation
from Herc Holdings, Inc.).

--------------------------------------------------------------------------------

 
4. Severance Benefits.  Provided that Tague signs and does not timely revoke
this Agreement pursuant to Section 17 and complies with the terms of this
Agreement, Hertz shall provide Tague with the following severance payments and
benefits, in full satisfaction of all termination obligations the Companies may
have to Tague:
 
(a) Severance Payment.  In satisfaction of the provisions of Section 4.02(b) of
the Severance Plan and notwithstanding any provision of the Severance Plan to
the contrary, the Company shall pay Tague an amount in cash equal to $3,678,750,
to be paid to Tague in equal installments on Holdings' regular payroll cycles
during the 18-month period commencing on the first payroll date following the
Effective Date; provided, however, any installments scheduled to be paid during
the six-month period immediately following the Date of Termination instead shall
be aggregated and paid in a lump sum on August 1, 2017 (or, if earlier, the
first business day of the first month following Tague's death), along with
interest at the applicable federal rate for instruments of less than one year. 
The parties acknowledge and agree that, notwithstanding any provision of the
Employment Agreement or the Severance Plan to the contrary, Tague shall not be
entitled to any payment or benefits contemplated by Section 4.02(a) or 4.02(c)
of the Severance Plan or any payments in respect of any earned but unpaid annual
bonuses.
 
(b) Health Plan Coverage.  In satisfaction of the provisions of Section 4.02(d)
of the Severance Plan, the Company shall provide Tague and his eligible family
members with continued medical, dental and disability benefits under the
applicable benefit programs of the Companies (the "health and welfare
benefits").  If Tague makes timely application for such health and welfare
benefits pursuant to Tague's benefit continuation rights under the Consolidated
Omnibus Budget Reconciliation Act of 1985 ("COBRA"), the Company shall pay the
premiums for such coverage to the same extent paid by the Company immediately
prior to the Date of Termination for the first 18 months following the Date of
Termination, or the date on which Tague becomes eligible for comparable health
and welfare benefits through a new employer, whichever is earlier.  For the
avoidance of doubt, the Company and Tague agree that the premiums paid for the
benefit of Tague by the Company hereunder shall be taxed as imputed income to
Tague.
 
(c) Equity-Based Awards.  Tague acknowledges that all compensatory awards
denominated in common stock of Holdings held by him as of the date hereof are
set forth on Exhibit A.  In satisfaction of the provisions of Section
5(e)(ii)(B) of the Employment Agreement, as of the Effective Date, (i) with
respect to the Employee Stock Option Agreement—Performance Options, dated as of
November 21, 2014, between Holdings and Tague (as modified in connection with
Holdings' separation from Herc Holdings, Inc.), options to purchase 85,963
shares of Holdings common stock at $90.16 per share shall vest and (ii) with
respect to the Performance Stock Unit Agreement, dated as of December 1, 2015,
between Holdings and Tague (as modified in connection with Holdings' separation
from Herc Holdings, Inc.), performance stock units in respect of 60,174 shares
of Holdings common stock shall vest and be distributed to Tague within five
business days of the Date of Termination; provided, the Company agrees that any
necessary tax withholding required as part of the distribution of shares in
settlement of the performance stock units shall be covered by the Company
withholding shares that would otherwise be distributed to Tague, as permitted by
the terms of the performance stock unit award agreement, and that Tague shall
not be required to make any additional payment to cover any such required
withholding tax.  Any equity-based awards held by Tague that are not vested as
of the Date of Termination and that do not vest pursuant to the immediately
preceding sentence shall be forfeited as of the Date of Termination.  Any
options to purchase shares of Holdings common stock that are vested as of the
date hereof or that vest pursuant to this Agreement shall remain exercisable
until the earlier of (a) the 90th day following the Date of Termination (or, if
later, the 90th day following expiration of any blackout period in effect with
respect to such options) and (b) any cancelation or termination in connection
with a change in control, as provided in the applicable award agreement.
2

--------------------------------------------------------------------------------

 
(d) Relocation Benefits.  In satisfaction of the provisions of Section
5(e)(ii)(C) of the Employment Agreement, Tague shall be eligible for
reimbursement of certain expenses incurred in connection with his relocation to
Texas (including reasonable transaction expenses incurred in connection with the
sale of his residence in or around Estero, Florida), in accordance with the
terms of the Relocation Policy.
 
Tague acknowledges and agrees that the consideration set forth or referenced in
Section 3 and this Section 4 constitute satisfaction and accord for any and all
compensation and benefits due and owing to him pursuant to any plan, agreement
or other arrangements relating to his employment with the Companies and
termination thereof; provided, however, for the avoidance of doubt, Tague shall
remain entitled to his vested account balance under The Hertz Corporation Income
Savings Plan and The Hertz Corporation Supplemental Income Savings Plan and to
coverage under the Company's health and welfare plans in accordance with the
terms thereof through the Date of Termination.  Tague acknowledges and agrees
that, unless he enters into this Agreement, he would not otherwise be entitled
to receive the consideration set forth in this Section 4.
 
5. Waiver and Release.
 
(a) In exchange for receiving the monies and benefits described in Section 4
above, Tague does for himself and his heirs, executors, administrators,
successors and assigns,  hereby release, acquit, and forever discharge and hold
harmless the Companies and each of their divisions, subsidiaries and affiliated
companies, and their respective successors, assigns, officers, directors,
shareholders holding more than 5% of Holdings' outstanding common stock as of
the Date of Termination (and such shareholders' affiliates), employees, benefit
and retirement plans (as well as trustees and administrators thereof) and
agents, past and present (the "Released Parties"), of and from any and all
actions, causes of action, claims, demands, attorneys' fees, compensation,
expenses, promises, covenants, and damages of whatever kind or nature, in law or
in equity, which Tague has, had or could have asserted, known or unknown (the
"Claims"), at common law or under any statute, rule, regulation, order or law,
whether federal, state or local, or on any grounds whatsoever, including,
without limitation, any and all claims for any additional severance pay,
vacation pay, bonus or other compensation, including, but not limited to, under
the Employment Agreement, Severance Plan or any other applicable severance plan
or agreement; any and all claims of discrimination or harassment based on race,
color, national origin, ancestry, religion, marital status, sex, sexual
orientation, disability, handicap, age or other unlawful discrimination; any and
all claims arising under Title VII of the Federal Civil Rights Act; the Federal
Civil Rights Act of 1991; the Americans with Disabilities Act; the Age
Discrimination in Employment Act; the Older Workers Benefit Protection Act; the
New Jersey Law Against Discrimination; the Florida Civil Rights Act; or under
any other state, federal, local or common law, with respect to any event,
matter, claim, damage or injury arising out of his employment relationship with
the Companies and/or the separation of such employment relationship, and/or with
respect to any other claim, matter or event, from the beginning of the world to
the date of Tague's execution of this Agreement.
3

--------------------------------------------------------------------------------

 
(b) Tague understands that nothing contained in this Agreement limits his
ability to communicate with, or file a complaint or charge with, the Equal
Employment Opportunity Commission ("EEOC"), the National Labor Relations Board,
the Occupational Safety and Health Administration, the Securities and Exchange
Commission ("SEC"), the Department of Justice ("DOJ") or any other federal,
state or local governmental agency or commission (collectively, "Governmental
Agencies"), or otherwise participate in any investigation or proceeding that may
be conducted by Governmental Agencies, including providing documents or other
information without notice to the Company; provided, however, that Tague may not
disclose Company information that is protected by the attorney client privilege,
except as expressly authorized by law.  In the event any claim or suit is filed
on Tague's behalf against any of the Released Parties by any person or entity,
including, but not limited to, by any Governmental Agency, Tague waives any and
all rights to recover monetary damages or injunctive relief in his favor;
provided, however, that this Agreement does not limit Tague's right to receive
an award from the SEC or DOJ for information provided to the SEC or DOJ.
 
6. Exceptions to Release.  Tague does not waive or release (a) any Claims under
applicable workers' compensation or unemployment laws; (b) any rights which
cannot be waived as a matter of law; (c) the rights to enforce the terms of this
Agreement; (d) any Claim for indemnification Tague may have under applicable
laws, under the applicable constituent documents (including bylaws and
certificates of incorporation) of any of the Companies, under any applicable
insurance policy any of the Companies may maintain, or any under any other
agreement he may have with any of the Companies, with respect to any liability,
costs or expenses Tague incurs or has incurred as a director, officer or
employee of any of the Companies; (e) any Claim Tague may have to obtain
contribution as permitted by law in the event of entry of judgment against Tague
as a result of any act or failure to act for which Tague and any of the
Companies are jointly liable; (f) any Claim to his vested account balance under
The Hertz Corporation Income Savings Plan or The Hertz Corporation Supplemental
Income Savings Plan or to coverage under the Company's health and welfare plans
in accordance with the terms thereof through the Date of Termination or (g) any
Claim that arises after the Effective Date (as defined in Section 17).
 
7. Restrictive Covenants.  Tague acknowledges that in the course of his
employment with the Companies, Tague has acquired "Proprietary Information" (as
defined in the Employment Agreement) and "Confidential Information" (as defined
in the Severance Plan) and that such information has been disclosed to Tague in
confidence and for the Company's use only.  Tague acknowledges and agrees that,
on and after the Date of Termination, Tague shall continue to be bound by the
provisions of Sections 7, 8, 9, 10, 11 and 12 of the Employment Agreement and
Article V of the Severance Plan.  Notwithstanding the foregoing, nothing in this
this Agreement or any other agreement between Tague and the Companies shall
prevent any communications by Tague with Governmental Agencies without notice to
the Companies, any response or disclosure by Tague compelled by legal process or
required by applicable law, or any bona fide exercise by Tague of any
shareholder rights that may not be waived under applicable law that he may
otherwise have.
4

--------------------------------------------------------------------------------

 
8. Fiduciary Duties.  Tague will retain his fiduciary responsibilities to the
Companies to the extent provided by law.  In addition, Tague agrees to continue
to abide by applicable provisions of the principles and guidelines set forth in
the Hertz Standards of Business Conduct, the terms of which are incorporated
herein, including, but not limited to, the restrictions on insider trading and
use of Company assets and information contained therein.
 
9. Representations of Tague and the Company.
 
(a) Tague declares and represents that he has not filed or otherwise pursued any
charges, complaints, lawsuits or claims of any nature against the Companies or
any of its subsidiaries, affiliates or divisions, arising out of or relating to
events occurring prior to and through the date of this Agreement, with any
federal, state or local governmental agency or court with respect to any matter
covered by this Agreement, and Tague has no knowledge of any fact or
circumstance that he would reasonably expect to result in any such Claim against
the Companies in respect of any of the foregoing.  Except as provided in Section
5(b) or 6(b) of this Agreement, and subject to the provisions thereof, Tague
agrees herein not to bring suit against the Companies for events occurring prior
to the date of this Agreement and not to seek damages from the Companies by
filing a claim or charge with any state or governmental agency.
 
(b) Tague further declares and represents that though the Date of Termination he
has not:  (i) engaged in any conduct that constitutes willful gross neglect or
willful gross misconduct with respect to his employment duties with the
Companies which has resulted or will result in material economic harm to
Holdings; (ii) knowingly violated the Hertz Standards of Business Conduct or any
similar policy; (iii) facilitated or engaged in, and has no knowledge of, any
financial or accounting improprieties or irregularities of either of the
Companies; or (iv) knowingly made any incorrect or false statements in any of
his certifications relating to filings of the Companies required under
applicable securities laws or management representation letters, and has no
knowledge of any incorrect or false statements in any of the Companies' filings
required under applicable securities laws; in either of the case of clause (iii)
or (iv) of this Section 9(b), except with respect to any information that has
been provided through the Date of Termination by a third-party auditor in an
oral or written report to both Tague and the Board (or any committee thereof). 
Tague further acknowledges and agrees that the Companies are entering into this
Agreement in reliance on the representations contained in this Section 9(b),
which representations constitute terms of this Agreement.
 
(c) The Company represents that the execution of this Agreement has been
approved unanimously by the Board (excluding Tague).
 
10. Future Employment.  Tague agrees that he will not at any time in the future
seek employment with Hertz and waives any right that may accrue to him from any
application for employment that he may make notwithstanding this provision.
 
5

--------------------------------------------------------------------------------

11. Nondisparagement/References.  Tague agrees not to make negative comments or
otherwise disparage the Companies or their respective officers, directors, other
employees holding the titles of Senior Vice President who reported directly to
Tague or the titles of Executive Vice President or higher, or shareholders
holding more than 5% of Holdings' outstanding common stock as of the Date of
Termination (and such shareholders' affiliates) in any manner reasonably likely
to be harmful to them or their business, business reputation or personal
reputation.  The Companies agree that the Companies will not, and the
individuals holding the titles of Senior Vice President who reported directly to
Tague or the titles of Executive Vice President or higher, and the members, as
of the date hereof, of the Boards of Directors of the Companies will not, while
employed by the Companies or serving as a director of Holdings, as the case may
be, make negative comments about Tague or otherwise disparage Tague in any
manner that is reasonably likely to be harmful to his business reputation or
personal reputation.  The parties hereto will not assist, encourage, discuss,
cooperate, incite, or otherwise confer with or aid any others in discrediting
the other or in pursuit of a claim or other action against the other, except as
required by law.  The Company agrees that Tague shall be able to review, prior
to issuance, any press release and the Form 8-K issued in connection with his
termination of employment.  Tague shall direct any employment inquiries or
requests for references to General Counsel, The Hertz Corporation, 8501 Williams
Road, Estero, Florida 33928.  Nothing contained in this Section 11 shall prevent
any party from making truthful statements in any judicial, arbitration,
governmental, or other appropriate forum for adjudication of disputes between
the parties or in any response or disclosure by any party compelled by legal
process or required by applicable law.
 
12. Cooperation.  During the 18-month period following the Date of Termination,
Tague agrees to reasonably cooperate with the Companies in the defense or
prosecution of any claims or actions now in existence or which may be brought in
the future against or on behalf of the Companies which relate to events or
occurrences that occurred while Tague was employed by the Companies and of which
Tague has relevant knowledge.  Tague's reasonable cooperation in connection with
such claims or actions shall include, but not be limited to, being available for
telephone conferences with outside counsel and/or personnel of the Companies,
being available for interviews, depositions and/or to act as a witness on behalf
of the Company, if reasonably requested, and at the Board's reasonable request
responding to any inquiries about the particular matter.  Tague further agrees
to reasonably and truthfully cooperate with the Company in connection with any
investigation or review by any federal, state or local regulatory authority
relating to events or occurrences that transpired while Tague was employed with
the Company and of which Tague has relevant knowledge.  The Companies shall
promptly pay (or promptly reimburse) Tague (a) for any and all reasonable
out-of-pocket expenses incurred by Tague in connection with such cooperation,
and (b) a reasonable hourly rate (which will be determined the compensation
committee of the Board) to Tague for all time provided pursuant to this Section
12 in excess of 25 hours.
 
13. Indemnification.  Tague's right to indemnification and insurance under
Section 14 of the Employment Agreement and the Indemnification Agreement, dated
as of June 30, 2015, between Holdings and Tague, shall continue in accordance
with its terms.
6

--------------------------------------------------------------------------------

 
14. Miscellaneous.
 
(a) Denial of Wrongdoing.  The parties understand and agree that this Agreement
shall not be considered an admission of liability or wrongdoing by any party,
and that the parties deny any liability, and nothing in this Agreement can or
shall be used, by or against any party with respect to claims, defenses or
issues in any litigation or proceeding, except to enforce the Agreement itself. 
Hertz denies committing any wrongdoing or violating any legal duty with respect
to Tague's employment or the termination of his employment.
 
(b) Entire Agreement.  Tague further declares and represents that no promise,
inducement, or agreement not herein expressed or referred to has been made to
him.  Except as otherwise specifically provided in this Agreement, this
instrument constitutes the entire agreement between Tague and the Companies and
supersedes all prior agreements and understandings, written or oral, including,
without limitation, the Employment Agreement and the Severance Plan.  For the
sake of clarity, nothing in this Agreement is intended to negate or otherwise
adversely affect any rights that Tague may have under the employee and executive
benefit plans of the Companies, other than those waived as provided in Sections
5 and 6 hereof.  This Agreement may not be changed unless the change is in
writing and signed by Tague and an authorized representative of each of the
Companies.  Parol evidence will be inadmissible to show agreement by and between
the parties to any term or condition contrary to or in addition to the terms and
conditions contained in this Agreement.  This Agreement may be executed in
separate counterparts, each of which is deemed to be an original and all of
which together constitute one and the same agreement, whether delivered in
person, by mail, by e-mail or by facsimile.
 
(c) Severability.  Tague understands and agrees that should any provision of
this Agreement be declared or be determined by any court to be illegal or
invalid, the validity of the remaining parts, terms or provisions shall not be
affected thereby, and said invalid part, term or provision shall be deemed not a
part of this Agreement.
 
(d) Successors and Assigns.  This Agreement shall be binding upon the Companies
and Tague and their respective heirs, personal representatives, successors and
assigns.  Tague may not assign any of his rights or obligations hereunder.  The
Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to assume expressly and agree to perform all of the
Company's obligations set forth in this Agreement in the same manner and to the
same extent that the Company would be required to perform if no such succession
or assign had taken place.  In the event of the death of Tague prior to the
payment of all amounts by the Company pursuant to this Agreement, the Company
shall make any remaining payments to Tague's estate in a single lump sum payment
within 60 days following his death.
 
(e) Governing Law; Dispute Resolution; Injunctive Relief.  The provisions of
Section 16(b) of the Employment Agreement are incorporated by reference herein
and made a part of this Agreement.  Notwithstanding the foregoing, in the event
of a breach or threatened breach of any provision of this Agreement, including,
but not limited to, Sections 7, 8, 11 and 12 of this Agreement, Tague agrees
that the Companies shall be entitled to seek injunctive or other equitable
relief in a court of appropriate jurisdiction to remedy any such breach or
threatened breach, and damages would be inadequate and insufficient.  The
existence of this right to injunctive and other equitable relief shall not limit
any other rights or remedies that the Companies may have at law or in equity
including, without limitation, the right to monetary, compensatory and punitive
damages.  Notwithstanding any provision of this Agreement to the contrary, in
the event of any dispute between the Company and Tague (including, but not
limited to, under or with respect to this Agreement) regarding a matter that has
not been released pursuant to Section 5, if the Company refuses to provide the
compensation or benefits contemplated by Section 4, the Company shall pay to
Tague, no less frequently than monthly, all legal fees and expenses reasonably
incurred by Tague in connection with such dispute; provided, that if a
determination is made by the arbitrator or court of competent jurisdiction that
Tague has failed to prevail on at least one material claim related to such
dispute, the Company shall not be liable to pay such legal fees or expenses
otherwise provided hereunder, and the Company shall be entitled to recover from
Tague any such amounts so paid (either directly or, except as would violate
Section 409A of the Code, by setoff against any amounts owed to Tague by the
Company).
7

--------------------------------------------------------------------------------

 
(f) Notice.  Any notice or other communication required or permitted to be
delivered under this Agreement shall be (i) in writing, (ii) delivered
personally by courier service or certified or registered mail, first-class
postage prepaid and return receipt requested, (iii) deemed to have been received
on the date of delivery or on the third business day after the mailing thereof,
and (iv) addressed as follows (or to such other address as the party entitled to
notice shall hereafter designate in accordance with the terms hereof):
 
(A)          if to either of the Companies, to them at:
 
The Hertz Corporation
8501 Williams Road
Estero, Florida  33928
Attention:  General Counsel
Facsimile:  866-999-3798
 
with a copy to:
 
Wachtell Lipton Rosen & Katz
51 West 52nd Street
New York, New York  10019
Attention:  David A. Katz, Esq.
Electronic mail:  DAKatz@WLRK.com
 
(B)           if to Tague, to him at his last known home address as shown on the
records of the Company with a copy to:
 
Mayer Brown LLP
71 South Wacker Drive
Chicago, Illinois 60606
Attention: Bert Krueger, Esq.
Electronic mail: hkrueger@mayerbrown.com.
8

--------------------------------------------------------------------------------



(g) Counterparts.  This Agreement may be executed by the parties hereto, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.
 
15. Tax Matters.
 
(a) Withholding.  All payments and benefits provided hereunder shall be subject
to tax withholdings required by applicable law and other standard payroll
deductions.
 
(b) Code Section 409A.
 
(i) Compliance.  The intent of the parties is that payments and benefits under
this Agreement be exempt from, or comply with, Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations issued thereunder, and all
notices, rulings and other guidance issued by the Internal Revenue Service
interpreting the same (collectively, "Section 409A") so as to avoid the
additional tax and  penalty interest provisions contained therein and,
accordingly, to the maximum extent permitted under Section 409A, the Agreement
shall be interpreted to maintain exemption from or compliance with its
requirements.  In no event whatsoever shall the Company be liable for any tax,
interest or penalties that may be imposed on Tague by Section 409A or any
damages for failing to comply with Section 409A, except for any such additional
taxes and interest or damages that result from the Company's failure to comply
with the terms of this Agreement or those of any plan or award agreement
referred to herein.
 
(ii) Termination as Separation from Service.  The termination of Tague's
employment on the Date of Termination constitutes a "separation from service"
within the meaning of Section 409A for purposes of any provision of this
Agreement or other arrangement providing for the payment of any amounts or
benefits subject to Section 409A upon or following a "separation from service"
within the meaning of Section 409A, and for purposes of any such provision of
this Agreement, references to a "resignation from employment," "termination,"
"terminate," "termination of employment" or like terms shall also refer to
Tague's "separation from service" on the Date of Termination.
 
(iii) Payments for Reimbursements, In-Kind Benefits.  All reimbursements for
costs and expenses under this Agreement shall be paid in no event later than the
end of the calendar year following the calendar year in which Tague incurs such
expense.  With regard to any provision herein that provides for reimbursement of
costs and expenses or in-kind benefits, except as permitted by Section 409A, (A)
the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, and (B) the amount of expenses
eligible for reimbursements or in-kind benefits provided during any taxable year
shall not affect the expenses eligible for reimbursement or in-kind benefits to
be provided in any other taxable year, provided, however, that the foregoing
clause (B) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Internal Revenue Code solely
because such expenses are subject to a limit related to the period the
arrangement is in effect.
9

--------------------------------------------------------------------------------

 
16. Acceptance; Consideration of Agreement.  Tague further acknowledges that he
has been provided twenty-one (21) days to consider and accept this Agreement
from the date it was first given to him, although he may accept it at any time
within those twenty-one (21) days.
 
17. Revocation.  Tague further acknowledges that he understands that he has
seven (7) days after signing the Agreement to revoke it by delivering to Richard
Frecker, General Counsel, The Hertz Corporation, 8501 Williams Road, Estero,
Florida 33928, written notification of such revocation within the seven (7)-day
period.  If Tague does not revoke the Agreement, the Agreement will become
effective and irrevocable by him on the eighth day after he signs it (or, if
later, January 2, 2017) (the "Effective Date").  If Tague revokes this
Agreement, Tague hereby acknowledges and agrees that this Agreement shall be
null and void and of no further force and effect, and his termination of
employment shall be treated as a resignation by him without Good Reason for all
purposes.
 
18. Legal Counsel.  Tague acknowledges that he understands that he has the right
to consult with an attorney of his choice at his expense to review this
Agreement and has been encouraged by the Companies to do so.  The Company shall
pay or reimburse Tague for reasonable attorney fees incurred for the review and
negotiation of this Agreement, up to a maximum amount of $25,000.
 
* * * * * *
 
[Remainder of page intentionally blank.
 
Signatures to Agreement are set forth on the following pages.]


10

--------------------------------------------------------------------------------

IN WITNESS HEREOF, and intending to be legally bound, I, John Tague, have
hereunto set my hand.
 
WITH MY SIGNATURE HEREUNDER, I, JOHN TAGUE, ACKNOWLEDGE THAT I HAVE CAREFULLY
READ THIS AGREEMENT AND UNDERSTAND ALL OF ITS TERMS, INCLUDING THE FULL AND
FINAL RELEASE OF CLAIMS SET FORTH ABOVE.
 
I, JOHN TAGUE, FURTHER ACKNOWLEDGE THAT I HAVE VOLUNTARILY ENTERED INTO THIS
AGREEMENT; THAT I HAVE NOT RELIED UPON ANY REPRESENTATION OR STATEMENT, WRITTEN
OR ORAL, NOT SET FORTH IN THIS AGREEMENT; THAT I HAVE BEEN GIVEN THE OPPORTUNITY
TO HAVE THIS AGREEMENT REVIEWED BY MY ATTORNEY; AND THAT I HAVE BEEN ENCOURAGED
BY HERTZ TO DO SO.
 
I, JOHN TAGUE, ALSO ACKNOWLEDGE THAT (1) I HAVE BEEN AFFORDED 21 DAYS TO
CONSIDER THIS AGREEMENT, (2) I HAVE 7 DAYS AFTER SIGNING THIS AGREEMENT TO
REVOKE IT BY DELIVERING TO RICHARD FRECKER, AS SET FORTH ABOVE, WRITTEN
NOTIFICATION OF MY REVOCATION, AND (3) IF I REVOKE THIS AGREEMENT (A) IT SHALL
BE NULL AND VOID AND NONE OF HERTZ OR ANY OF ITS AFFILIATES SHALL HAVE ANY
OBLIGATIONS TO ME UNDER THIS AGREEMENT, AND (B) HERTZ SHALL HAVE NO OBLIGATIONS
TO ME OTHER THAN AS IF I HAD RESIGNED VOLUNTARILY AND (TO THE EXTENT APPLICABLE)
WITHOUT GOOD REASON FOR PURPOSES OF THE EMPLOYMENT AGREEMENT, SEVERANCE PLAN OR
OTHERWISE.



/s/ John Tague     
JOHN TAGUE
           
Date:
 December 12, 2016            

 
[Tague Signature Page to Separation Agreement]
 
 

--------------------------------------------------------------------------------

THE HERTZ CORPORATION
 
HERTZ GLOBAL HOLDINGS, INC.
         
By:
 /s/ Richard Frecker  
By:
 /s/ Richard Frecker      
Name:
Richard Frecker
 
Name:
Richard Frecker
         
Title:
Executive Vice President, General Counsel
 
Title:
Executive Vice President, General Counsel
         
Date:
 December 12, 2016  
Date:
 December 12, 2016


 
[Company's Signature Page to Tague Separation Agreement]
 

--------------------------------------------------------------------------------

EXHIBIT A
 
OUTSTANDING EQUITY AWARDS
 
Set forth below is a table of Tague's outstanding equity awards as of December
12, 2016.  Any such awards that are identified as unvested shall vest or be
forfeited in accordance with the terms of Section 4(c).


Award
Grant Date
Number of shares subject to award (Vested)
Number of shares subject to award (Unvested)
Exercise Price
Sign-on Transition Options
November 21, 2014
126,168
0
$90.16
Sign-on Performance Options
November 21, 2014
0
126,1681
$90.16
Option Grant
March 3, 2016
0
79,259
$39.36
Sign-on PSUs
December 1, 2015
0
88,3172
N/A
PSU Grant
(Adjusted Corp EBITDA)
March 3, 2016
0
21,345
N/A
PSU Grant
(EBITDA Margin)
March 3, 2016
0
21,345
N/A
PSU Grant
(Elite Customer NPS)
March 3, 2016
0
10,673
N/A






--------------------------------------------------------------------------------

1 Pursuant to Section 4(c), of this amount, options to purchase 85,963 shares of
Holdings common stock at $90.16 per share shall vest as of the Effective Date.
2 Pursuant to Section 4(c), of this amount, performance stock units in respect
of 60,174 shares of Holdings common stock shall vest as of the Effective Date.
 